Citation Nr: 1117342	
Decision Date: 05/05/11    Archive Date: 05/17/11

DOCKET NO.  09-28 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for cystic fibrosis.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active military duty from September 1992 to September 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  In June 2008, the Veteran had a personal hearing before a decision review officer at the RO.  A copy of the hearing transcript is associated with the claims folder and has been reviewed.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that exposures in service aggravated his cystic fibrosis.  Service records show that while serving in the Navy the Veteran's military occupation specialty was that of an electrical/mechanical equipment repairman.  At a recruit in-processing evaluation in September 1992, a clinical record reveals the Veteran reported having cystic fibrosis, which he indicated he had his entire life.  The examiner at that time noted that the Veteran's history was not consistent with cystic fibrosis and recommended a "trial of duty[.]"  The next day the Veteran was seen at the Naval Hospital clinic and again disclosed that he had cystic fibrosis had used an inhaler one year ago.  An assessment of possible cystic fibrosis was rendered.  

The Veteran was again seen at the Naval Hospital clinic the following day.  A report indicated that he was diagnosed with cystic fibrosis as an infant.  He had an essentially normal examination and the assessment was history of cystic fibrosis, obviously extremely mild, awaiting "CMR[.]"  Trial of full duty was recommended.  In an October 1992 clinical record, it was noted that the records allude to a diagnosis of cystic fibrosis, but do not substantiate the diagnosis.  The assessment was history of cystic fibrosis.  Pulmonary function testing (PFT) conducted in October 1992 was normal.  The post test comments were that the Veteran appeared to give maximum effort with moderate difficulty.  An October 1992 internal medicine medical report revealed fibrocystic disease from history with no evidence of respiratory or gastrointestinal problems at the present time.  PFT was normal.  It was noted that the Veteran was "fit for duty[.]"

In a dental health questionnaire dated in October 1993, the Veteran indicated that he had persistent cough, further described as cystic fibrosis and no medication required, and sinus problems, further described as nasal polyps.  In December 1993 the Veteran reported to the emergency room with complaints of vomiting, dizziness and muscle cramps.  He also complained of chest pain since that morning.  The assessment was gastric upset/dyspepsia.  In addition, in a December 1993 clinical note, the assessment was extreme dehydration secondary to differential initially system bacteria.  In a clinical note the following day, it was noted that the Veteran was being seen for a follow-up of severe dehydration of questionable etiology.  At the time of his separation examination in August 1974, there was no pulmonary function tested.  The Veteran noted a history of cystic fibrosis and the examining physician indicated it was not considered disabling.

The Veteran testified at his personal hearing that in December 1993 he was taken from the top deck of the ship next to the fumes and jet fuel and assigned to the boiler room where there was asbestos dust which could have triggered his cystic fibrosis.  Hearing Transcript (Tr.), p. 3.  The Veteran and his representative argue that the Veteran was essentially asymptomatic when he entered service, and became symptomatic and received treatment for symptoms related to cystic fibrosis during service.  

Medical statements from the Veteran's treating physician at VA Medical Center (VAMC) supports that the Veteran was exposed to polluted, dusty environments in the military which aggravated his cystic fibrosis.  The Veteran's treating 
VAMC physician noted in a November 2007 medical statement that the Veteran has a severe debilitating lung disease.  She stated that he was accepted in the military and deployed to the Middle East even after having disclosed his diagnosis of cystic fibrosis.  His lung condition very likely worsened under polluted/dusty environments and has limited his exercise capacity and quality of life.  In another medical statement dated in May 2008 the Veteran's VAMC treating physician noted that "Cystic Fibrosis is a congenital disease that has a short life expectancy, even in the adult presentation.  Exposure to polluted and dusty environments while in the Military very likely contributed to and triggered worsening of [the Veteran's] pulmonary condition."

A VA examination was conducted in June 2007 by a nurse practitioner who diagnosed the Veteran with cystic fibrosis, and noted there was a severe impact on the Veteran's functional ability.  However, the examiner opined that there is no evidence that the condition was aggravated during or because of the events during active military service, such as exposure to jet fuel.  The current symptoms are consistent with the natural progression of cystic fibrosis.  The examiner commented further that cystic fibrosis is permanent and will continue to be progressive in nature with exacerbations it is more likely than not the Veteran is unable to sustain gainful employment due to this condition.  The examiner further commented that cystic fibrosis is an autosomal recessive inherited condition and there is a positive family history of cystic fibrosis in the Veteran's family with an older brother having the diagnosis.  

In this case, the evidence is conflicting as to whether the Veteran's pre-existing cystic fibrosis disorder was aggravated during his period of active duty service.  In light of the evidence overall, including the conflicting medical opinions, the Board finds that another medical opinion by a VA medical doctor who specializes in respiratory/pulmonary diseases is necessary in order for the it to make a decision in this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran for a VA medical examination from a medical doctor who specializes in respiratory/pulmonary diseases.  The examiner should review the claims folder and a copy of this Remand before examining the Veteran and same should be noted in the accompanying medical report.

The examiner is asked to determine whether it is more likely than not cystic fibrosis permanently worsened during active duty service beyond any natural progress, to include the Veteran's reported exposure to pollutants such as jet fuel and dusty environments, including asbestos, while working as an electrical/mechanical equipment repairman during active duty.  If aggravation is found, the degree of aggravation over and above the pre-existing level of cystic fibrosis must be specifically identified.

VA examiner is requested to provide a thorough rationale for any opinion provided, as a matter of medical probability, based on the examiner's clinical experience, medical expertise, established medical principles, and the evidence of record.  References should be made to pertinent documents of record, as necessary.  The examiner should reconcile the November 2007 and May 2008 medical statements of the Veteran's treating physician and the opinion rendered at the June 2007 VA examination by a nurse practitioner.

2.  Thereafter, the RO should readjudicate the claim of service connection for cystic fibrosis.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should be returned to the Board, as warranted. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


